                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION


JENNIFER CHARD,

             Plaintiff,

v.                                                 Case No. 2:21-cv-285-JLB-NPM

COMMISSIONER OF SOCIAL
SECURITY and UNITED STATES
ATTORNEY,

            Defendants.


                                      ORDER

      Before the Court is Defendant’s Opposed First Motion for Stay of Proceedings

(Doc. 10) and Plaintiff’s Response (Doc. 11). In this Social Security case, Defendant

requests the Court stay the proceedings for ninety days or until such time as the

Agency regains capacity to produce a certified transcript of the administrative record

necessary to draft an answer and adjudicate the case. (Doc. 10, p. 1). Due to the

current situation in this country, Defendant represents the Agency has transitioned

to a telework environment but encountered difficulties that impact the operations of

the Social Security Administration’s Office of Appellate Operations. (Doc. 10, pp.

1-4). Defendant has implemented new measures but continues to be backlogged.

(Doc. 10, pp. 1-4).
      As Plaintiff observes in opposition, Defendant claims the average time to

process a certified administrative record is 138 days but seeks 150 days here without

explanation. (Doc. 11, p. 1). Plaintiff also argues Defendant should advance the

present case over cases in which the claimant does not oppose a stay. (Doc. 11, p.

2). Or alternatively, Plaintiff asks that Defendant be required to file an answer by

July 23, 2021. (Doc. 11, p. 2).

      A court has broad discretion whether to stay a proceeding “as an incident to

its power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706-707 (1997).

The court must weigh the benefits of the stay against any harms of delay. Id. at 707.

Here, the Commissioner has provided good cause to extend the deadline to file the

certified transcript and answer. But the Court finds a ninety-day extension would

cause undue delay. The Court will extend the deadline to file the certified transcript

and answer by sixty days.

      A stay of the proceedings is unnecessary, and so the “Opposed First Motion

for Stay of Proceedings” (Doc. 10) is DENIED. Instead, the Court extends the

deadline for Defendant to file a certified transcript and answer to August 20, 2021.

      ORDERED in Fort Myers, Florida on July 8, 2021.




                                          2
